RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0891-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MIGUEL L. CAMARA,

     Defendant-Appellant.
________________________

                   Submitted February 7, 2022 – Decided March 16, 2022

                   Before Judges Sabatino and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Indictment No. 18-11-
                   1451.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Ruth E. Hunter, Designated Counsel, on the
                   brief).

                   Andrew J. Bruck, Acting Attorney General, attorney for
                   respondent (Regina M. Oberholzer, Deputy Attorney
                   General, of counsel and on the brief).

PER CURIAM
        In this appeal, defendant Miguel L. Camara challenges his Judgment of

Conviction (JOC), entered after he pled guilty to first-degree murder, N.J.S.A.

2C:11-3(a)(1), first-degree attempted murder, N.J.S.A. 2C:5-1 and 2C:11-3, and

third-degree endangering the welfare of a child, N.J.S.A. 2C:24-4(a), raising the

following arguments1:

        POINT I

              DEFENDANT DID NOT PROVIDE AN ADEQUATE
              FACTUAL BASIS FOR ENDANGERING THE
              WELFARE OF A CHILD BECAUSE HE DID NOT
              "ACKNOWLEDGE[]         [THE]          FACTS
              CONSTITUTING THE ESSENTIAL ELEMENTS OF
              THE CRIME." STATE v. SAINZ, 107 N.J. 283, 293
              (1987).

        POINT II

              THIS     COURT     SHOULD      REMAND   FOR
              RESENTENCING BECAUSE THE TRIAL COURT
              DID NOT EXPLICITLY FIND THAT THE
              AGGREGATE SENTENCE WAS FAIR AS
              REQUIRED BY STATE v. TORRES, [246 N.J. 246
              (2001)]. ADDITIONALLY, THE TRIAL COURT'S
              FINDINGS OF AGGRAVATING AND MITIGATING
              FACTORS WERE NOT BASED ON "COMPETENT,
              REASONABLY CREDIBLE EVIDENCE," STATE v.
              CASE, 220 N.J. 49, 64 (2014), AND THE COURT
              IMPROPERLY          DOUBLED         COUNTED
              AGGRAVATING FACTOR TWO.




1
    We have reorganized defendant's point headings to address the plea issue first.
                                                                             A-0891-20
                                         2
      Having considered these arguments against the record and applicable legal

principles, we affirm defendant's conviction with respect to the endangering the

welfare of a child charge, but remand for resentencing for the court to consider

the overall fairness of defendant's consecutive sentences in accordance with

Torres, 246 N.J. at 270.

                                        I.

      On August 21, 2018, defendant went to a restaurant in Long Branch where

he saw F.S. (Faye),2 seated at a table with her then-eighteen-year-old son, M.S.F.

(Max), her then-five-year-old daughter, L.S.3 (Lucy), and M.M. (Michael), a

man with whom Faye was residing. Defendant was formerly in a relationship

with Faye, which she had recently ended.

      Upon seeing Faye, defendant became angry, left the restaurant, and

retrieved a handgun and restraining order Faye had obtained against him. He

then returned to the restaurant, put the restraining order on Faye's table, pointed

the gun at Michael's head, and pulled the trigger killing him. He then pointed

the gun at Faye and pulled the trigger. Fortunately, the gun jammed and did not


2
   We use initials and pseudonyms to protect the privacy and preserve the
confidentiality of the victim. R. 1:38-3(c)(6), (9), (12).
3
    The record contains mixed references to Faye's daughter, sometimes
identifying her as L.C.F. or L.C.
                                                                             A-0891-20
                                        3
fire. Defendant then turned the gun on himself, but Max and a bystander

intervened, and a struggle ensued. Police arrived and joined the struggle. After

defendant was disarmed, he grabbed one of the officer's guns and attempted

unsuccessfully to wrestle it away, but the police managed to subdue him.

      A Monmouth County grand jury charged defendant with eight offenses:

1) first-degree murder, (count one); 2) first-degree attempted murder, (count

two); 3) fourth-degree aggravated assault by pointing a firearm, N.J.S.A. 2C:12-

1(b)(4) (count three); 4) second-degree unlawful possession of a weapon,

N.J.S.A. 2C:39-5(b) (count four); 5) second-degree possession of a weapon for

an unlawful purpose, N.J.S.A. 2C:39-4(a) (count five); 6) third-degree

endangering the welfare of a child, (count six); 7) second-degree disarming a

law enforcement officer, N.J.S.A. 2C:12-11(a) (count seven); and 8) fourth-

degree contempt, N.J.S.A. 2C:29-9(b) (count eight).

      On July 14, 2020, defendant pled guilty to count one, murder, count two,

attempted murder, and count six, endangering the welfare of a child.           In

exchange, the State agreed to dismiss the remaining charges and recommend a

thirty-year sentence without parole eligibility on count one, a ten-year sentence

subject to a No Early Release Act, N.J.S.A. 2C:43-7.2, eighty-five percent

parole disqualifier on count two, and a five-year sentence on count six. The


                                                                           A-0891-20
                                       4
agreement called for the state to recommend all of defendant's sentences to run

consecutively.

      In providing a factual basis for his guilty plea, defendant admitted to

shooting Michael with the intent to kill him and pointing the gun at Faye and

pulling the trigger with the intent to kill her. He also acknowledged that five-

year-old Lucy was at the table and saw him shoot Michael and attempt to shoot

Faye. Finally, defendant stated that by shooting Michael, attempting to shoot

Faye, attempting to shoot himself, and engaging in the subsequent physical

altercation he "put [Lucy] in danger."

      Defense counsel submitted a sentencing memorandum in which he argued

that application of aggravating factor two, "[t]he gravity and seriousness of harm

inflicted on the victim, including whether . . . the defendant knew or reasonably

should have known that the victim . . . was particularly vulnerable or incapable

of resistance due to . . . extreme youth," N.J.S.A. 2C:44-1(a)(2), would

constitute improper "double counting." Defense counsel argued further that

mitigating factor seven, "[t]he defendant has no history of prior delinquency or

criminal activity or has led a law-abiding life for a substantial period of time

before the commission of the present offense," N.J.S.A. 2C:44-1(b)(7), should

be applied and aggravating factor six, "[t]he extent of the defendant's prior


                                                                            A-0891-20
                                         5
criminal record and the seriousness of the offenses of which the defendant has

been convicted," N.J.S.A. 2C:44-1(a)(6), should be rejected because defendant

"had a single contact with the Family Courts" and "ha[d] no prior municipal or

indictable convictions or arrests."

      The State requested that the court apply aggravating factor one, "[t]he

nature and circumstances of the offense, and the role of the actor in committing

the offense, including whether or not it was committed in an especially heinous,

cruel, or depraved manner," N.J.S.A. 2C:44-1(a)(1), two, three, "[t]he risk that

defendant will commit another offense," N.J.S.A. 2C:44-1(a)(3), six, nine, "[t]he

need for deterring defendant and others from violating the law," N.J.S.A. 2C:44-

1(a)(9), fourteen, "[t]he offense involved an act of domestic violence . . .

committed in the presence of a child under 16 years of age," N.J.S.A. 2C:44 -

1(a)(14), and fifteen, "[t]he offense involved an act of domestic violence . . . and

the defendant committed at least one act of domestic violence on more than one

occasion," N.J.S.A. 2C:44-1(a)(15).

      The State also argued against the application of mitigating factor seven.

While it noted that defendant had "no record" it asserted that the "[t]he only

yardstick that we have is from his time in the United States," which spanned




                                                                              A-0891-20
                                         6
only "two short years" at the time of defendant's offenses. As such, the State

argued mitigating factor seven "cannot adequately . . . be found."

      After considering the parties' arguments and submissions, the judge

sentenced defendant to an aggregate sentence of forty years. In doing so, the

judge deviated in defendant's favor from the negotiated plea agreement by

ordering the sentence for count six (the child endangerment count) to run

concurrently to counts one and two. He found applicable on all three counts

aggravating factor three, aggravating factor nine, and mitigating factor seven .

He also deemed applicable as to counts two and six, aggravating factors two,

fourteen, and fifteen.

      In applying aggravating factor two, the judge first explained that "under

cases like [State v. Radziwil, 235 N.J. Super. 557 (App. Div. 1989), aff'd, 121

N.J. 527 (1990)]," "the harm inflicted on the victim is not limited to the actual

victim of the offense itself" and "can fall onto relatives and people . . . in the

victim's periphery," and found that "there [was] harm inflicted on not just the

victims in this case, but their . . . loved ones." He also found that "with respect

to [c]ount [two] and [c]ount [six], the victims in this case were particularly

vulnerable." He explained that Faye was vulnerable because she "had no other

form of protection from this defendant other than the final restraining order" and


                                                                             A-0891-20
                                        7
that Lucy was vulnerable because of her "extreme youth," as "[s]he was five

years old at the time."

      In applying mitigating factor seven, the judge explained that defendant

had "no prior criminal record," however he "place[d] very, very minimal weight"

on that factor. He also rejected the application of aggravating factor six based

on defendant's lack of a prior criminal record.

      In deciding to apply the sentences for count one and two consecutively

and the sentence for count six concurrently, the judge considered the factors

enumerated in State v. Yarbough, 100 N.J. 627 (1985). He first explained that

"to sentence . . . concurrently for two separate homicidal acts; one successful,

and one not successful, would essential[ly] be giving [defendant] a free crime."

With regard to counts one and two, the judge also reasoned that defendant had

a "completely separate body of intent, a completely separate intent to kill a

separate victim" and thus the offenses constituted "completely separate criminal

act[s]." He found count six distinguishable because he "[could not] conclude

that [defendant] had a separate modicum of intent with respect to the victim

[child] in [c]ount [six]." This appeal followed.




                                                                          A-0891-20
                                        8
                                          II.

         In his first point, defendant argues that the court committed error in

accepting his plea to count six because he failed to provide a sufficient factual

basis to support his guilt to endangering Lucy's welfare, relying on Sainz, 107

N.J. at 293. He explains that he only admitted to placing Lucy "in danger," but

that he "never testified that he 'caused' the child 'harm that would make the child

an abused or neglected child' as defined under N.J.S.A. 9:6-1," that "the

unlawful acts he committed in the child's presence 'may tend to debauch or

endanger the morals' of the child," or "that he caused Lucy 'unnecessary pain

and suffering, whether mental or physical.'" Defendant's arguments are without

merit.

         We review questions regarding whether a plea was supported by an

adequate factual basis de novo. State v. Tate, 220 N.J. 393, 403-04 (2015) ("An

appellate court is in the same position as the trial court in assessing whether the

factual admissions during a plea colloquy satisfy the essential elements of an

offense."). "[I]f a factual basis has not been given to support a guilty plea, the

analysis ends and the plea must be vacated." Id. at 404.

         "[A]t a plea hearing, a judge must be satisfied that the defendant has given

a factual account that makes him guilty of the crime." Id. at 405 (citing R. 3:9-


                                                                               A-0891-20
                                           9
2). Under Rule 3:9-2, "a court shall not accept a guilty plea 'without first

questioning the defendant personally, under oath or by affirmation, and

determining by inquiry of the defendant and others, in the court's discretion, that

there is a factual basis for the plea.'" Ibid. (quoting R. 3:9-2). Thus, before

accepting a guilty plea, a defendant must "acknowledge[] . . . facts constituting

the essential elements of the crime." Sainz, 107 N.J. at 293. To that end, "[t]he

factual basis for a guilty plea can be established by a defendant's explicit

admission of guilt or by a defendant's acknowledgment of the underlying facts

constituting essential elements of the crime." State v. Gregory, 220 N.J. 413,

419 (2015).

      A court accepting a guilty plea need not "follow a prescribed or artificial

ritual." State ex rel. T.M., 166 N.J. 319, 327 (2001). "To the contrary, because

different criminal charges and different defendants require courts to act flexibly

to achieve constitutional ends, a factual basis, established . . . through direct

admission by the defendant, should be examined in light of all surrounding

circumstances and in the context of an entire plea colloquy." Ibid.

      Third-degree child endangerment under N.J.S.A. 2C:24-4(a)(2) occurs

when "[a]ny person [other than a caretaker] . . . causes the child harm that would

make the child an abused or neglected child as defined in R.S. 9:6-1, R.S. 9:6-


                                                                             A-0891-20
                                       10
3, and section 1 of P.L.1974, c. 119 (C.9:6-8.21)." The statutory elements the

State must prove beyond a reasonable doubt are that the victim was a child,

defendant caused the victim harm that would make him abused or neglected, and

that defendant knew the conduct would make the child abused or neglected.

N.J.S.A. 2C:24-4(a)(2); see also Model Jury Charge (Criminal), "Endangering

the Welfare of a Child, Abuse or Neglect (Third Degree) (N.J.S.A. 2C:24-

4(a)(2))" (rev. March 9, 2015).

      We have previously held that "[t]he intent [of N.J.S.A. 2C:24-4(a)] is to

incorporate the crime now defined in N.J.S.[A.] 9:6-34 without substantial

change except for the penalty provisions." State v. Demarest, 252 N.J. Super.

323, 328 (App. Div. 1991) (first two alterations in original) (quoting 2 Final

Report of the New Jersey Criminal Law Revision Commission, 259 (1971)).

"The method chosen by the Commission to accomplish this objective was to

incorporate by reference the definitions of 'abused[,]' 'abandonment,' 'cruelty [,]'

and 'neglect' contained in N.J.S.A. 9:6-1, which also are incorporated in N.J.S.A.

9:6-3." Ibid.; see also Model Jury Charge (Criminal), "Endangering the Welfare




4
  N.J.S.A. 9:6-3 provides in part "any person who shall abuse, be cruel to or
neglectful of any child shall be deemed to be guilty of a crime of the fourth
degree."
                                                                              A-0891-20
                                        11
of a Child, Abuse or Neglect (Third Degree) (N.J.S.A. 2C:24-4(a)(2))" (rev.

March 9, 2015) (including definition of cruelty to a child).

      N.J.S.A. 9:6-1's definition of "[c]ruelty to a child" includes "(b) inflicting

upon a child unnecessary suffering or pain, either mental or physical; . . . (d)

any willful act of omission or commission whereby unnecessary pain and

suffering, whether mental or physical, is caused or permitted to be inflicted on

a child;" and "(e) . . . exposing a child to unnecessary hardship, fatigue or mental

or physical strains that may tend to injure the health or physical or moral well -

being of such child."

      "A person acts knowingly with respect to the nature of his conduct or the

attendant circumstances if he is aware that his conduct is of that nature, or that

such circumstances exist, or he is aware of a high probability of their existence."

N.J.S.A. 2C:2-2(b)(1). A person acts knowingly with respect to a result of his

conduct if he is aware that it is practically certain that his conduct will cause

such a result. N.J.S.A. 2C:2-2(b)(2).

      Here, defendant provided an adequate factual basis to support his guilty

plea to endangering the welfare of a child. During his plea, defendant admitted

that he intentionally shot and killed Michael and attempted to kill Faye. He also

admitted that five-year-old Lucy was present and that "shooting [Michael], . . .


                                                                              A-0891-20
                                        12
trying to shoot [Faye], trying to shoot [himself]" and engaging in the struggle

that ensued all put Lucy "in danger." Those admissions fully support that

defendant endangered Lucy under subsections (b), (d), and (e) of N.J.S.A. 9:6-

1's definition of child cruelty. Indeed, it is beyond question that by firing a

weapon in close proximity to Lucy, defendant subjected her to substantial

mental and emotional anguish. Lucy not only witnessed the murder of Michael,

but also the attempted murder of her mother, the attempted suicide of defendant,

and the subsequent altercation involving her brother and the police whereby

defendant was restrained.     Contrary to defendant's argument, the fact that

defendant did not admit at his plea hearing to actually causing Lucy harm is

immaterial because defendant's admission to placing Lucy "in danger" combined

with his factual admissions related to his murder and attempted murder offenses

fully supported his guilty plea to endangering the welfare of a child. See T.M.,

166 N.J. at 327; N.J.S.A. 9:6-1.

                                       III.

      In defendant's second point he asserts multiple bases in support of his

argument that a new resentencing hearing is required, first arguing that the judge

erred in analyzing and applying the applicable sentencing factors. Specifically,

he claims the judge improperly relied upon Radziwil, 235 N.J. Super. 557 for


                                                                            A-0891-20
                                       13
the proposition that aggravating factor two can be supported by harm suffered

by the victim's relatives and "people . . . in the victim's periphery." Second,

defendant contends that by relying on Lucy's youth in finding aggravating factor

two applicable to count six, the judge "double counted" "because an element of

the endangering the welfare of a child offense is that [Lucy] was a child." Third,

defendant asserts the judge erred by placing minimal weight on mitigating factor

seven because he failed to provide an explanation and "inconsistently but

appropriately rejected aggravating factor [six] because of defendant's lack of a

criminal record."

      Defendant also argues that a remand is warranted for reconsideration of

the imposition of consecutive sentences because the judge "did not explicitly

find that the aggregate sentence was fair," "as required by our Supreme Court's

recent decision in [Torres, 246 N.J. 246]."

      We disagree that the judge erred in analyzing and applying sentencing

factors but agree that a limited remand is necessary for the judge to provide "[a]n

explicit statement, explaining the overall fairness" of the sentences imposed. Id.

at 268.

      We employ a deferential standard when reviewing a trial court's

sentencing decision. State v. Grate, 220 N.J. 317, 337 (2015); Fuentes, 217 N.J.


                                                                             A-0891-20
                                       14
57, 70 (2014). We must affirm a sentence unless: 1) the trial court failed to

follow the sentencing guidelines; 2) the court's findings of aggravating and

mitigating factors were not based on competent and credible evidence in the

record; or 3) "the [court's] application of the guidelines to the facts of [the] case

makes the sentence clearly unreasonable so as to shock the judicial conscience."

Fuentes, 217 N.J. at 70 (second alteration in original) (quoting State v. Roth, 95

N.J. 334, 364-65 (1984)).

      We assess a trial judge's finding of "aggravating and mitigating factors to

determine whether they 'were based upon competent credible evidence in the

record.'" State v. Bieniek, 200 N.J. 601, 608 (2010) (quoting Roth, 95 N.J. at

364-65).    We are "not to substitute [our] assessment of aggravating and

mitigating factors for that of the trial court." Ibid.

      "Elements of a crime, including those that establish its grade, may not be

used as aggravating factors for sentencing of that particular crime." State v.

Lawless, 214 N.J. 594, 608 (2013). To use those elements in formulating the

aggravating factors would result in impermissible double-counting. State v.

Kromphold, 162 N.J. 345, 353 (2000); see also Fuentes, 217 N.J. at 74-75

(holding that sentencing courts "must scrupulously avoid 'double-counting' facts

that establish the elements of the relevant offense"). "A court, however, does


                                                                               A-0891-20
                                        15
not engage in double-counting when it considers facts showing defendant did

more than the minimum the State is required to prove to establish the elements

of an offense." State v. A.T.C., 454 N.J. Super. 235, 254-55 (App. Div. 2018);

see also Fuentes 217 N.J. at 75 ("A sentencing court may consider 'aggravating

facts showing that [a] defendant's behavior extended to the extreme reaches of

the prohibited behavior.'" (alteration in original) (quoting State v. Henry, 418

N.J. Super. 481, 495 (Law. Div. 2010))).

      "[T]rial judges have discretion to decide if sentences should run

concurrently or consecutively." State v. Miller, 205 N.J. 109, 128 (2011); see

N.J.S.A. 2C:44-5(a). Judges are permitted to impose consecutive sentences

where multiple sentences of imprisonment are imposed and after considering the

Yarbough factors. See Yarbough, 100 N.J. at 643-44. "When a sentencing court

properly evaluates the Yarbough factors in light of the record, the court's

decision will not normally be disturbed on appeal." Miller, 205 N.J. at 129.

      If the court "fails to give proper reasons for imposing consecutive

sentences at a single sentencing proceeding," however, "ordinarily a remand

should be required for resentencing." State v. Carey, 168 N.J. 413, 424 (2001).

In Torres, our Supreme Court recently held "[a]n explicit statement, explaining




                                                                          A-0891-20
                                      16
the overall fairness of a sentence imposed on a defendant for multiple offenses

. . . is essential to a proper Yarbough sentencing assessment." 246 N.J. at 268.

      Here, we are satisfied that the judge properly exercised his discretion

when analyzing and applying the sentencing factors. First, the judge provided

adequate support for the application of aggravating factor two on counts two and

six by explaining that the direct victims of those offenses, Faye, and Lucy, were

"particularly vulnerable." In reaching this conclusion, we acknowledge that the

judge incorrectly stated the law when he stated that "under cases like Radziwil,

[235 N.J. Super 557]," "the harm inflicted on the victim is not limited to the

actual victim of the offense itself" and "can fall onto relatives and people . . . in

the victim's periphery."    See id. at 575 ("The wording of N.J.S.A. 2C:44-

1a(2) . . . indicates that the Legislature intended this aggravating factor to relate

to harm inflicted on the 'victim of the offense' rather than the victim's

relatives."); see also Lawless, 214 N.J. at 614 ("[F]or purposes of aggravating

factor two, the 'victim' constitutes any person who was directly harmed by the

defendant in the exact offense of which he or she stands convicted."). We are

satisfied, however, that the judge appropriately focused on harm to the direct

victims of counts two and six, and therefore, his incorrect statement of law on

this discrete subject was inconsequential.


                                                                               A-0891-20
                                        17
      Second, the judge's reliance on Lucy's age in applying aggravating factor

two to defendant's endangering offense did not constitute "double-counting"

because endangering the welfare of a child requires the victim to be under the

age of eighteen, whereas Lucy was significantly younger at age five at the time

of the offense. N.J.S.A. 2C:24-4(b)(1); see A.T.C., 454 N.J. Super. at 254-55;

State v. Taylor, 226 N.J. Super. 441, 453 (App. Div. 1988) (considering a four-

year-old sexual assault victim's "extreme youth" was a proper aggravating factor

when the statute covered victims under thirteen years old).

      Third, while it would have been more appropriate for the judge to explain

his reasoning for affording minimal weight to mitigating factor seven, his failure

to do so does not rise to the level of an abuse of discretion. When the entire

record is considered, it is clear the judge appropriately afforded mitigating factor

seven minimal weight because defendant had only been in the United States for

two years, and therefore, his lack of a criminal record provided a negligible basis

for mitigation. See Case 220 N.J. at 65 ("When the aggravating and mitigating

factors are identified, supported by competent, credible evidence in the record,

and properly balanced, we must affirm the sentence and not second-guess the

sentencing court . . . .").




                                                                              A-0891-20
                                        18
      Further, contrary to defendant's claim, nothing about the imposition of

mitigating factor seven and rejection of aggravating factor six is inconsistent.

Indeed, aggravating factor six requires a criminal record, which defendant did

not have, whereas mitigating factor six depends on the lack of criminal activity

for a substantial period of time, which existed here during the approximately

two years that defendant was a United States resident. In any event, defendant's

sentence does not "shock [our] judicial conscience," especially considering that

the judge largely adhered to the plea agreement, differing only by imposing

defendant's sentence on count six concurrent to those imposed on counts one

and two. Fuentes, 217 N.J. at 70 (quoting Roth, 95 N.J. at 364-65); see Sainz,

107 N.J. at 294 ("[a] presumption of reasonableness . . . attaches to criminal

sentences imposed on plea bargain defendants").

      We agree with defendant, however, that a remand is necessary because in

deciding to impose consecutive sentences, the judge failed to make an "explicit

statement explaining the overall fairness" of defendant's aggregate sentence.

Torres, 246 N.J. at 268. The scope of the remand, however, should be limited

to an analysis of the overall fairness of the aggregate sentence imposed, rather

than constituting a full resentencing. See State v. Randolph, 210 N.J. 330, 353

(2012) (explaining that a remand "for a statement of reasons on the record for


                                                                          A-0891-20
                                      19
the imposition of consecutive sentences" is limited in scope and excludes

reconsideration of sentencing factors).

      Affirmed in part and remanded in part. We do not retain jurisdiction.




                                                                         A-0891-20
                                      20